                                                                u3.niSTk;cT COURT
                 IN THE UNITED STATES DISTRICT COURT FOR                          '
                         SOUTHERN DISTRICT OF GEORGIA
                                 DUBLIN DIVISION                21)!9SEPi8 PH3--56
COREY LEWIS COLEMAN,                     *                      r, rr?y
                                         ★
                                                                       Sj.p
      Plaintiff,                         *
                                         "k


             V.                          *               CV 316-095
                                         ★


WILLIAM DANFORTH, et al.,                *
                                         •*


      Defendants.                        *



                                       ORDER



         This case came before the Court for a pretrial conference on

September 16, 2019 in Dublin, Georgia.                Argument was heard on a

number of issues raised in the proposed pretrial order, motions in

limine (doc. no. 185), and objections to trial exhibits (doc. nos.

182-83).     The oral rulings on these issues are expressed below as

an order of the Court:


      I.     Preface


      At the outset, I note that many of Defendants' motions in

limine     ask    that   I   ministerially    apply    the   Federal      Rules   of

Evidence.        That is, Defendants have asked for a pretrial ruling on

the admissibility of matters that, if introduced at trial, would

clearly be inadmissible under the law.

      Counsel for Defendants are expected to adhere to the highest

standard of professionalism and ethics in the trial of the case

and   to    be     well-versed    in    the   evidentiary      rules      of   law.
Accordingly,    to    the     extent    that    a     motion    in    limine     seeks

application of the Federal Rules of Evidence in a customary and

obvious way, such motion in limine is moot.                  If an issue related

to a motion in limine mooted herein arises at trial, I will rule

upon it at that time.

     II.    Defendants' Motions in Limine


     Defendants      William    Danforth,      Karen    Jordan-Thomas,         Kenneth

Bell, Rickey Wilcox, Sam Zanders, Rodney McCloud, and Thomas Taylor

filed ten motions in limine.           (Doc. No. 185.)         Motions one through

six (id. at 3-8) are MOOT for the reasons stated in the preface of

this Order.


     In    motion    seven.    Defendants      seek    to   exclude    evidence     of

Defendants' administrative reporting of the July 15, 2013 incident

(the ''Incident").       (Id. at 9.)        If any failure to report the

Incident is evidence of concealment of misconduct, I will rule on

the evidence when it is presented. Defendants' seventh motion in

limine is DEFERRED UNTIL TRIAL.


     In motion eight. Defendants seek to exclude any reference to

Plaintiff's allegations of evidence spoliation.                       (Id. at 10.)

Plaintiff's counsel is not planning to present any evidence of

spoliation    and    will     warn   her   client     to    avoid    references     to

spoliation. Defendants' eight motion in limine is MOOT.

     In motion nine. Defendants seek to exclude evidence of any

lack of disciplinary action against other inmates involved in the
Incident.   (Id. at 11.)        Evidence of failure to discipline will be

permitted only for cross-examination                and    impeachment purposes.

Defendants' ninth motion in limine is GRANTED IN PART.


     In   motion     ten,      Defendants    seek    to    exclude    evidence   of

Plaintiff's claims in this case that were previously dismissed.

(Id. at 12.)      This motion is GRANTED.        References to the dismissed

claims may be allowed on cross-examination, depending upon the

circumstances.


     III. Defendants' Objections to Plaintiff's Trial Exhibits

     Defendants      made      nine   objections          to   Plaintiff's    trial

exhibits.     (Doc. No. 182.)

     Defendants object to Plaintiff's exhibits one through twenty-

eight,    which     are     audio     interviews          conducted    during    an

investigation of the Incident.              (Id. at 1-2.)        Defendants argue

that the exhibits are hearsay and irrelevant.                  Plaintiff agreed to

use these audio interviews for impeachment purposes only.                    It is

so ordered.


     Defendants object to Plaintiff's exhibit 29, which is the

Georgia   Department      of    Corrections'    C'GDC")        standard   operating

procedure for ''POST Orders."         (Id. at 2.)          Defendants argue that

the policy is exempt from disclosure and presents a security threat

to GDC operations.        Before any mention of such materials in the

presence of the jury. Plaintiff must alert the Court and specify

the part of the policy to be offered and its purpose.
      Defendants object to Plaintiff's exhibit 31, the GDC's policy

regarding Islamic worship in prisons, arguing that the policy is

irrelevant.   (Id. at 2-3.)       Parts of the policy may be admitted to

the extent they are relevant to a potential violation occurring

during the Incident.

      Defendants object to exhibit 32, Plaintiff's administrative

grievance, as duplicative of anticipated testimony and hearsay.

(Id. at 3.)   This exhibit may be used only to the extent it is

offered and it qualifies as a prior consistent statement which

serves to rebut an inference of recent fabrication.


       Defendants object to exhibits 33, 34, and 35 — Plaintiff's

appeal of his administrative grievance, a response to the appeal,

and Defendant Danforth's response to the grievance — as hearsay

and irrelevant.    (Id. at 3-4.)        These exhibits may be used only

for impeachment purposes.

      Defendants object to exhibit 36, the GDC's policy regarding

administrative segregation, arguing that it is irrelevant.                (Id.

at   4.)   This   exhibit   may    be   used   only   to   show   a   potential

inconsistency with the policy during the Incident and only upon

proper foundation of such inconsistency.

      Defendants object to exhibit 37, the GDC's policy regarding

records management, as irrelevant.        (Id. at 5.)      This objection is

sustained; counsel is to alert the Court if the policy becomes

relevant during trial.
      IV.      Plaintiff's Objections to Defendants' Trial Exhibits

        Plaintiff       objects       to    Defendants'          exhibit    1,      copies      of

Plaintiff's convictions, as irrelevant and unfairly prejudicial.

(Doc.    No.     183.)      Evidence        of    Plaintiff's      convictions          will    be

limited     to   the    nature      and    number   of    convictions.            See   U.S.    v.


Burston,       159   F.Sd     1328,    1336      (11th    Cir.    1998)     (^'We    therefore

conclude     that      [Federal      Rule    of    Evidence]       609(a)(1)        requires    a

district     court     to   admit     evidence      of   the   nature      and    number   of   a


non-defendant          witness'        prior       felony        convictions.")            This

information shall first be developed upon cross-examination.                                    If

necessary, documents may be offered thereafter.

      V.         Jury Charge

        Counsel for both parties are to confer and submit a joint

jury charge to the Court before trial.

      VI.        Conclusion


           Upon the foregoing. Defendants' motions in limine (doc. no.

185) are GRANTED IN PART, DENIED AS MOOT, or DEFERRED UNTIL TRIAL

in   accordance        with    this       Order.     IT     IS    FURTHER        ORDERED   that


Defendants' and Plaintiff's objections to trial exhibits                                   (doc.

nos. 182-83) are SUSTAINED IN PART, OVERRULED IN PART, or DEFERRED

UNTIL TRIAL in accordance with this Order.


      ORDER      ENTERED       at    Augusta,       Georgia,       this                 day     of

September, 2019.
UNITED STA   DISTRICT JUDGE
